Exhibit 10.1
DIRECTOR EMERITUS BENEFITS POLICY






Benefits Provided. A member of the Board of Directors of UAL Corporation
("Board") who has terminated his or her service as a member of the Board (a
"Former Director") shall be entitled to the following Director Emeritus Benefits
if and when such individual satisfies the requirements of this policy: 1) Travel
Privileges- A Director Emeritus is entitled to complimentary, lifetime, positive
space pleasure travel on United Airlines, which includes first class travel. The
Director Emeritus's spouse and dependent children under the age of 25 are also
entitled to this benefit.

2) Red Carpet Club Membership- A Director Emeritus will be entitled to a
lifetime membership in the United Airlines Red Carpet Club.

3) Cargo Privileges- A Director Emeritus will be entitled to complimentary,
lifetime, cargo carriage on United Airlines (on a space available basis). The
cargo carriage is limited to 2,500 pounds per year for personal goods only (not
business related). The goods will be shipped as general freight.

4) Tax Gross-Up- A Director Emeritus will be entitled to an annual tax gross-up
payment intended to reimburse the Director Emeritus for all additional Federal
and state income taxes excluding Federal and state self-employment tax, FICA and
FUTA ("Income Taxes") he or she will incur as a result of including the value of
the travel or transportation in his or her income (as well as the Income Taxes
due with respect to the gross-up payment in the preceding year).

Eligibility. A Former Director is eligible for Director Emeritus Benefits if the
individual (A) has at least five (5) consecutive Years of Creditable Service on
the Board and (B) his or her Eligibility Date has passed. A Year of Creditable
Service means the lesser of 12 months of service as a member of the Board or the
period between annual meetings. A member of the Board who is also an employee of
United Airlines shall receive credit for one (1) Year of Creditable Service on
the Board for each 12 consecutive months of employment as an employee of United
Airlines immediately preceding the date Board service commences, but not to
exceed a total of 24 months.

"Eligibility Date" shall mean the later of the following (A) and (B): (A)(i) for
a Former Director who has terminated employment with United Airlines after the
date such employee first qualified for UA Retired Employee Status, as defined in
United's Employee Policy Manual - Series 15, the date employment with United
Airlines terminated; and (ii) for all other Former Directors, the Director
Emeritus's sixtieth birthday; and

(B) cessation of any full-time employment by the Former Director, but in no
event later than the Former Director's seventieth birthday. Cessation of
full-time employment shall normally be determined by written notice by the
Former Director to the Company, absent a Board determination to the contrary.

A Former Director shall not be eligible for Director Emeritus Benefits while
such Former Director is an employee of United Airlines or is otherwise engaged
in full-time employment. A Former Director who meets the eligibility
requirements specified above and whose Director Emeritus benefits have not been
denied, suspended, or cancelled as provided under "Disqualification" below is
sometimes called a "Director Emeritus" in this policy.

Disqualification. The Board may deny Director Emeritus Benefits for any Board
member, Former Director or Director Emeritus for "cause" or, in the case of
Former Directors whose service as a member of the Board ended on or after
December 9, 2002 (the Chapter 11 Filing Date), if the Board determines that a
departure from the Board was not a Board retirement. Except as provided in this
policy, the Board's determination of cause or non-retirement shall be conclusive
and in the Board's sole discretion, provided that a Board departure at or after
age 70 (age 60 for individuals serving on the Board at July 12, 1994) shall also
be considered a Board retirement.

In the event a Former Director or Director Emeritus accepts a Competitive
Position with a Competitor, the Director Emeritus Benefits provided to such
individual may be cancelled by the Board. For purposes of this policy,
"Competitor" means any airline or air carrier or any company affiliated,
directly or indirectly, with another airline or air carrier and (2) "Competitive
Position" means becoming employed by, a member of the board of directors of, a
consultant to, or to otherwise provide services of any nature to a Competitor
directly or indirectly.
 

Directors Emeriti Prior to the Chapter 11 Filing Date. A Former Director whose
service as a member of the Board ended prior to the Chapter 11 Filing Date shall
be subject to this policy but such individual shall be entitled only to the
Director Emeritus Benefits described above under "1) Travel Privileges" and "2)
Red Carpet Club Membership;" in addition such individual shall not be subject to
the requirements of this policy specified under "Eligibility" above, but shall
be subject to the following eligibility requirements:

> > 1)  the Former Director was entitled to Director Emeritus Benefits
> > immediately prior to the Chapter 11 Filing Date; and

the Former Director waives any and all claims that could otherwise be asserted
against UAL Corporation and its affiliates in connection with their Chapter 11
bankruptcy cases. Policy Changes. This Director Emeritus Benefits Policy as it
applies to Board members, Former Directors, and/or Directors Emeriti generally
may be modified or terminated at any time in the sole discretion of the Board.

Effective Date. The amendments to this policy shall be effective May 1, 2003.